Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 2/18/2022.  In virtue of this communication, claims 1-20 are currently presented in the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11291071.  Although the claims at issue are not identical, they are not patentably distinct from each other because take an example of comparing claim 1  of instant application and claim 1 of U.S. Patent No. 11291071:

Instant Application 17/675734
U.S. Patent No. 11291071
1. A method comprising: 






comparing, by an end device when in an idle mode, a first measured value of a first radio frequency band to at least one of multiple threshold values correlated to multiple radio frequency bands; 

determining, by the end device when in the idle mode, 

whether the first measured value satisfies the at least one of the multiple threshold values; and 

selecting, by the end device when in the idle mode and when the first measured value satisfies the at least one of the multiple threshold values, 

a corresponding one of the multiple radio frequency bands as a default service band when the end device is in a connected mode.
1. A method comprising: 

measuring, by an end device when in an idle mode, a first radio frequency band that is a default service band when the end device is in a connected mode; 

comparing, by the end device when in the idle mode, a first measured value to a first threshold value of the first radio frequency band; 


determining, by the end device when in the idle mode, 

whether the first measured value satisfies the first threshold value; and 


selecting, by the end device when in the idle mode and when the first measured value satisfies the first threshold value, 


the first radio frequency band as a default coverage band to camp on when in the idle mode and as the default service band when the end device prospectively transitions to the connected mode.




The claims of the instant application 17/675734 encompass the same subject matter of the U.S. Patent No. 11291071 except the instant rewritten to broader limitations from the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person Kwokll be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20200337054 (hereinafter referred to as Kwok). 
Consider claims 1, 9, 17, Kwok teaches a method (see at least Fig. 4, 5) comprising: 
comparing, by an end device when in an idle mode, a first measured value of a first radio frequency band to at least one of multiple threshold values correlated to multiple radio frequency bands (see at least ¶ [0017], “…The UE can take measurements, such as signal strength measurements, associated with scanned frequencies. The UE can also decode signals broadcasted on such frequencies to identify public land mobile networks (PLMNs) associated with the base stations. If a signal for a cell operated by a base station meets cell selection criteria …”); 
determining, by the end device when in the idle mode, whether the first measured value satisfies the at least one of the multiple threshold values (see at least ¶ [0017], “…if the signal meets signal strength thresholds and the base station's PLMN is a home PLMN for the UE or is another PLMN that the UE is authorized to access, the UE can identify the cell as being a suitable cell. The UE can select a cell, such as a cell it has identified as being a suitable cell, and can camp on the selected cell using a corresponding frequency …” and further see at least ¶ [0034], “…selection criteria, such as if the cell's signals meet signal strength thresholds and the cell is associated with an acceptable PLMN. The UE 102 can use this process to discover one or more cells, select one of the discovered cells, and camp on the selected cell using a frequency associated with the selected cell…”); and 
selecting, by the end device when in the idle mode and when the first measured value satisfies the at least one of the multiple threshold values, a corresponding one of the multiple radio frequency bands as a default service band when the end device is in a connected mode (see at least ¶ [0018], “…a UE supports multiple frequency bands, there may be multiple candidate frequency bands that the UE can potentially use to camp on a cell. The specific frequency band that the UE selects from such candidate frequency bands and uses to camp on a cell can be known as an anchor layer…” and further see at least ¶ [0038], “…when the UE 102 is actively sending or receiving data through the telecommunication network via a base station 104, for instance when the UE is engaged in a call or another type of communication session, the UE 102 can be in an RRC connected state. A UE 102 can accordingly move between the RRC idle state and the RRC connected state based on its activities and/or whether the UE 102 is currently engaged in a communication session…”). 
Consider claims 2, 11 (depends on at least claims 1, 10), Kwok discloses the limitations of claims 1, 10 as applied to claim rejection 1, 10 above and further discloses:
Kwok teaches the corresponding one of the multiple radio frequency bands is the first radio frequency band (see at least ¶ [0032], “…a UE 102 may be able to connect to a base station 104 using frequencies in more than one frequency band. For instance, if the base station 104 shown in FIG. 2 supports the B41 mid-band, the B2 mid-band, and the B12 low band, and those bands have different ranges, a first UE 102A may be close enough to the base station 104 to connect to the base station 104 using any one of the B41 mid-band, the B2 mid-band, and the B12 low band…” and further see at least ¶ [0088], “…the first EN-DC combination would allow the UE 102 to also connect via a second leg of a split bearer using a 5G mmW band, the UE 102 may or may not be in range of a cell of a 5G gNB that uses that 5G mmW band. Accordingly, at block 706, the UE 102 can determine if such a split bearer using the 5G mmW band were set up…”).
Consider claims 3, 11 (depends on at least claims 1, 10), Kwok discloses the limitations of claims 1, 10 as applied to claim rejection 1, 10 above and further discloses:
Kwok teaches the corresponding one of the multiple radio frequency bands is not the first radio frequency band (see at least ¶ [0032], “…a UE 102 may be able to connect to a base station 104 using frequencies in more than one frequency band. For instance, if the base station 104 shown in FIG. 2 supports the B41 mid-band, the B2 mid-band, and the B12 low band, and those bands have different ranges, a first UE 102A may be close enough to the base station 104 to connect to the base station 104 using any one of the B41 mid-band, the B2 mid-band, and the B12 low band…” and further see at least ¶ [0088], “…the first EN-DC combination would allow the UE 102 to also connect via a second leg of a split bearer using a 5G mmW band, the UE 102 may or may not be in range of a cell of a 5G gNB that uses that 5G mmW band. Accordingly, at block 706, the UE 102 can determine if such a split bearer using the 5G mmW band were set up…”).
Consider claims 4, 12 (depends on at least claims 1, 10), Kwok discloses the limitations of claims 1, 10 as applied to claim rejection 1, 10 above and further discloses:
Kwok teaches measuring, by the end device when the end device transitions to the connected mode, the first radio frequency band; and operating, by the end device, in a non-stand-alone connected mode with a first radio access network device of the corresponding one of the multiple radio frequency bands (see at least [0017], “...the UE can search through frequencies of supported bands to locate frequencies that base stations are using to operate cells. The UE can take measurements, such as signal strength measurements, associated with scanned frequencies...” and further see at least [0035], “...selects a cell of a base station 104, and camps on the cell, the UE 102 can be in the RRC idle state. If the UE 102 attempts to initiate a communication session or receives a paging message indicating that the UE 102 should join a communication session, the UE 102 can send an RRC connection request message to the base station 104. The base station 104 can respond with an RRC connection setup message, and the UE 102 can in turn respond with an RRC connection setup complete message and move to the RRC connected state...”).
Consider claims 5, 13 (depends on at least claims 1, 10), Kwok discloses the limitations of claims 1, 10 as applied to claim rejection 1, 10 above and further discloses:
Kwok teaches the corresponding one of the multiple radio frequency bands is selected as a default coverage band when in the idle mode (see at least [0054], “…the base station 104 can be configured to, by default, select an anchor layer that can, either alone or in combination with another frequency band, maximize throughput to a UE 102 …”). 
Consider claims 6, 14 (depends on at least claims 1, 10), Kwok discloses the limitations of claims 1, 10 as applied to claim rejection 1, 10 above and further discloses:
Kwok teaches receiving, by the end device from a radio access network device prior to the comparing, a system information block message that indicates the multiple threshold values and the multiple radio frequency bands (see at least [0088], “…the first EN-DC combination would allow the UE 102 to also connect via a second leg of a split bearer using a 5G mmW band, the UE 102 may or may not be in range of a cell of a 5G gNB that uses that 5G mmW band. Accordingly, at block 706, the UE 102 can determine if such a split bearer using the 5G mmW band were set up…”).
Consider claims 7, 15 (depends on at least claims 1, 10), Kwok discloses the limitations of claims 1, 10 as applied to claim rejection 1, 10 above and further discloses:
Kwok teaches the multiple threshold values are dynamic values based on a current or predictive network state (see at least [0088], “…the first EN-DC combination would allow the UE 102 to also connect via a second leg of a split bearer using a 5G mmW band, the UE 102 may or may not be in range of a cell of a 5G gNB that uses that 5G mmW band. Accordingly, at block 706, the UE 102 can determine if such a split bearer using the 5G mmW band were set up…”).
Consider claims 8, 16 (depends on at least claims 1, 10), Kwok discloses the limitations of claims 1, 10 as applied to claim rejection 1, 10 above and further discloses:
Kwok teaches the first radio frequency band is of a new radio mid-band, and wherein the connected mode is a new radio stand-alone connected mode with the first radio frequency band (see at least [0057], “…a UE 102 may be connected to a 5G gNB in a 5G standalone mode using a certain frequency band as an anchor layer that provides a throughput to the UE…”)
Consider claim 18, (depends on at least claim 17), Kwok discloses the limitations of claim 17 as applied to claim rejection 17 above and further discloses:
Kwok teaches receive, from a radio access network device prior to the comparing, a system information block message that indicates the multiple threshold values and the multiple radio frequency bands (see at least ¶ [0017], “…the signal meets signal strength thresholds and the base station's PLMN is a home PLMN for the UE or is another PLMN that the UE is authorized to access, the UE can identify the cell as being a suitable cell. The UE can select a cell, such as a cell it has identified as being a suitable cell, and can camp on the selected cell using a corresponding frequency…”).
Consider claim 19, (depends on at least claim 17), Kwok discloses the limitations of claim 17 as applied to claim rejection 17 above and further discloses:
Kwok teaches the corresponding one of the multiple radio frequency bands is not the first radio frequency band (see at least ¶ [0032], “…a UE 102 may be able to connect to a base station 104 using frequencies in more than one frequency band. For instance, if the base station 104 shown in FIG. 2 supports the B41 mid-band, the B2 mid-band, and the B12 low band, and those bands have different ranges, a first UE 102A may be close enough to the base station 104 to connect to the base station 104 using any one of the B41 mid-band, the B2 mid-band, and the B12 low band…” and further see at least ¶ [0088], “…the first EN-DC combination would allow the UE 102 to also connect via a second leg of a split bearer using a 5G mmW band, the UE 102 may or may not be in range of a cell of a 5G gNB that uses that 5G mmW band. Accordingly, at block 706, the UE 102 can determine if such a split bearer using the 5G mmW band were set up…”).
Consider claim 20, (depends on at least claim 17), Kwok discloses the limitations of claim 17 as applied to claim rejection 17 above and further discloses:
Kwok teaches the multiple threshold values are dynamic values based on a current or predictive network state (see at least ¶ [0034], “…The UE 102 can determine that a cell operated by base station 104 is a suitable cell if it meets cell selection criteria, such as if the cell's signals meet signal strength thresholds and the cell is associated with an acceptable PLMN. The UE 102 can use this process to discover one or more cells, select one of the discovered cells, and camp on the selected cell using a frequency associated with the selected cell…”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/            Primary Examiner, Art Unit 2645